Mr. Justice Shope delivered the opinion of the Court: But a single question is presented by this record: Was the evidence presented by the collector sufficient to authorize and support a judgment against the delinquent lands, in the absence of any countervailing testimony ? The statute has made it the official duty of the county collector to make publication of the list of delinquent lands and lots, and of the time when application will be made for judgment thereon for delinquent taxes, and when sale will be made of lands against which judgment shall be obtained; and also to prepare and return into the county court, at a term named, a list of such delinquent lands and lots on which his application for judgment is based. What such lists shall contain and show, is specified by law; and as no objection is made in this case to the form or substance of the list or notice of application, etc., or to the list as returned, the legal presumption obtains, that the officer whose duty it was to make such list, publication and notice, and return the same into the county court, performed this duty according to law. It is the doctrine of this court, repeatedly announced, that, under the statute, the collector’s sworn report of the list of delinquent lands, together with proof of publication thereof and notice of application, make a prima facie case, and that judgment is to be entered thereon, unless good cause is shown to the contrary, and that if there be any valid objections not appearing on the face of said delinquent list, notice, and proof of publication, it is for the land owner to point them out and make them appear. In this respect there is no difference between these special assessments and any other tax authorized by law. The collector having made a prima facie case, if there were irregularities, or valid reasons why this tax was not legally assessed, the burden was upon defendants in error to establish such irregularity or illegality. Durham v. The People, 67 Ill. 414; Karnes v. The People, 73 id. 274; Buck v. The People, 78 id. 560; Chiniquy v. The People, id. 570; Brackett v. The People, 115 id. 29; Mix v. The People, 81 id. 118; 86 id. 312; Fray v. Taylor, 106 id. 159. Here, the land owners, defendants in error, offered no testimony whatever, either in support of their specific objection, or as tending in any way to impeach the validity of this special assessment. The collector was not bound to show that the tax was legally assessed, by proof, until the presumption created by his return of the delinquent list was overcome, and it was the manifest duty of the county court to have rendered judgment upon the collector’s report of delinquent lands, and proof of publication, as required by law. For its error in this regard, the judgment of the county court of DeWitt county is reversed, and the cause remanded. Judgment reversed.